DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 28-47 are NOT rejected under 35 USC 101, as the claims include an X-ray source and scan, making the claims most similar to In re Abele, where the court held that an improvement in a CAT scan by a computerized process was patentable subject matter where the method included “production, detection and display steps,” as opposed to solely mathematical algorithm steps.
Claim Objections
Claim 42 is objected to because of the following informalities:  Claim 42 is believed to depend on claim 41 (which is a system) rather than claim 40 (which is a method).  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10360698. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US 10360698 is the same as claims 28 + 36 of the current application with the exceptions of the highlighted language, which is not sufficient to make these claims patentably distinct. Claims 29-35 and 37-40 are rejected by dependency.

Current Application:
28. A method implemented on a medical imaging device having at least one processor, a storage medium and a communication platform connected to a network, the method comprising: obtaining scanning data relating to a subject, the scanning data being generated upon radiation that is produced by an X-ray source; reconstructing a first image based on a first portion of the scan data, the first image representing a first region of the subject in a first field of view (FOV); reconstructing a second image based on a second portion of the scan data, the second image representing a second region of the subject in a second FOV, the second FOV being larger than the first FOV and the second region of the subject including the first region of the subject; generating, based on a combination of the first image and the second image, a third image.
36. The method of claim 28, wherein generating, based on a combination of the 
US 10360698 B2
1. A method implemented on a medical imaging device having at least one processor, a non-transitory storage medium and a communication platform connected to a network, the method comprising: obtaining scan data relating to a subject; reconstructing a first image based on a first portion of the scan data corresponding to a first field of view of the scan data; reconstructing a second image based on a second portion of the scan data corresponding to a second field of view of the scan data; generating a third image based on weightings of the first image and the second image; and displaying at least the third image on a graphical user interface (GUI), wherein weighting of the first image is based on comparing a first radial distance of a pixel in the first image with a first radius of a first circular portion in the first image and a second radius of a second circular portion in the first image, and weighting of the second image is based on comparing a 



Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10360698. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of US 10360698 is the same as claim 41 of the current application with the exceptions of the highlighted language, making claim 12 a narrower version of claim 41 of the current application, which is not sufficient to make these claims patentably distinct. Claims 42-46 are rejected by dependency.

Current Application:
the scanning data being generated upon radiation that is produced by an X-ray source; reconstructing a first image based on a first portion of the scan data, the first image representing a first region of the subject in a first field of view (FOV); reconstructing a second image based on a second portion of the scan data, the second image representing a second region of the subject in a second FOV, the second FOV being larger than the first FOV and the second region of the subject including the first region of the subject; generating, based on a combination of the first image and the second image, a third image
US 10360698 B2
and display at least the third image on a graphical user interface (GUI), wherein weighting of the first image is based on comparing a first radial distance of a pixel in the first image with a first radius of a first circular portion in the first image and a second radius of a second circular portion in the first image, and weighting of the second image is based on comparing a second radial distance of a pixel in the second image with the first radius and the second radius, wherein the first circular portion and the second circular portion co-center in the first image and the second radius is greater than the first radius



Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10360698. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of US 10360698 is the same as claim 47 of the current application with the exceptions of the highlighted language, making claim 17 a narrower version of claim 47 of the current application, which is not sufficient to make these claims patentably distinct.

Current Application:
47. A non-transitory computer readable medium storing instructions, the instructions, when executed by a computer, causing the computer to implement a method, comprising: obtaining scanning data relating to a subject, the scanning data being generated upon radiation that is produced by an X-ray source; reconstructing a first image based on a first portion of the scan data, the first image representing a first region of the subject in a first field of view (FOV); reconstructing a second image based on a second portion of the scan data, the second image representing a second region of the subject in a second FOV, the second FOV being larger than the first FOV and the second region of the subject including the first region of the subject; generating, based on a combination of the first image and the second image, a third image
US 10360698 B2
17. A non-transitory computer readable medium storing instructions, the instructions, when executed by a computer, causing the computer to implement a method, comprising: obtaining scan data relating to a subject; reconstructing a first image based on and displaying at least the third image on a graphical user interface (GUI), wherein weighting of the first image is based on comparing a first radial distance of a pixel in the first image with a first radius of a first circular portion in the first image and a second radius of a second circular portion in the first image, and weighting of the second image is based on comparing a second radial distance of a pixel in the second image with the first radius and the second radius, wherein the first circular portion and the second circular portion co-center in the first image and the second radius is greater than the first radius




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-31, 40-44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al. (US 20150289832 A1).

Regarding claims 28 and 41 and 47, Bal et al. disclose a method implemented on a medical imaging device having at least one processor, a storage medium and a communication platform connected to a network, the method comprising, and medical imaging system having at least one processor, a non-transitory storage medium storing a set of instructions and a communication platform connected to a network, wherein when executing the set of instructions, the at least one processor causes the system to perform operations including, and non-transitory computer readable medium storing instructions, the instructions, when executed 

Bal et al. do not use the phrase third image. It would have been obvious at the time of filing that as frames generated from different modalities are combined, this combined image can be interpreted as a third image. 

Regarding claims 29 and 42, Bal et al. disclose the method and system of claims 28 and 41. Bal et al. further disclose the second image has a lower resolution than that of the first image (“For example, MR scanning generally provides soft tissue morphological data and provides greater resolution of structural and functional characteristics of soft tissue, etc. PET scanning generally has a lower resolution but provides more useful information regarding the functional condition of the body tissues and systems such as the cardiovascular system”, [0003]).

Regarding claims 30 and 43, Bal et al. disclose the method and system of claims 28 and 41. Bal et al. further disclose detecting a physiological signal of the subject, wherein: reconstructing a first image based on a first portion of the scan data comprises: extracting the first portion of the scan data based on the physiological signal; and reconstructing a second image based on a second portion of the scan data comprises: extracting the second portion of the scan data based on the physiological signal (gating is performed based on an acquired physiological signals to determine gate locations (in time) and a width (in time duration) for the gates, [0028],” Breathing patterns of a patient can change between beds, resulting in artifacts during a whole body reconstruction process due to mismatched motion vectors in the PET mu-map 200a and 3D sensitivity terms of the PET imaging modality. By utilizing a mu-map, motion 

Regarding claims 31 and 44, Bal et al. disclose the method and system of claims 28 and 43. Bal et al. further disclose the physiological signal of the subject includes an electrocardiogram signal or a respiration signal of the subject (the first modality data is binned (e.g., gated) and reconstructed into discrete states of a motion cycle, such as, for example, a respiratory cycle, [0036], elongated motion vectors and/or attenuation correction maps of the first imaging modality 112 eliminate attenuation mismatch at the edge of each bed of the second imaging modality 114 caused by respiratory motion, [0037], each gate (e.g., each discrete state of the respiratory cycle) is reconstructed from the elongated motion vectors and/or mu-maps, the derived gate norm, and a plurality of second-modality data for each gate, [0038]).

Regarding claim 40, Bal et al. disclose the method of claim 28. Bal et al. further disclose displaying at least the third image on a graphical user interface (GUI) ([0046]).

Claims 32 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al. (US 20150289832 A1) as applied to claims 30 and 43 above, further in view of Langan et al. (US 20160206262 A1).

Regarding claims 32 and 45, Bal et al. disclose the method and system of claims 30 and 43. Bal et al. do not explicitly disclose extracting the first portion of the scan data based on the physiological signal comprises: determining a first weighting function associated with the first 

Langan et al. teach extracting the first portion of the scan data based on the physiological signal comprises: determining a first weighting function associated with the first FOV; extracting the first portion of the scan data based on the physiological signal and the first weighting function associated with the first FOV (“and L-arm relative to one another can be varied or coordinated so as to accommodate angular sampling of the tomosynthesis acquisition (e.g., a sinusoidal table speed trajectory) as well as to accommodate patient anatomy and/or dynamic physiological process (e.g., heartbeat and/or respiration). Additionally, the X-ray projection sampling rate may also be varied to achieve the desired angular sampling rate. The relative motion and/or speed may also be accounted for in the reconstruction operation with respect to projection weighting and approximately consistent fields of view over the projections used in the reconstruction operation”, [0051]).

Bal et al. and Langan et al. are in the same art of X-ray/CT imaging (Bal et al., abstract; Langan et al., [0022]). The combination of Langan et al. with Bal et al. will enable the weighting based on a physiological function. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the weighting of Langan et al. with the invention of Bal et al. as this was known at the time of the invention, the combination would have predictable results, and as Bal et al. indicate respiration is known to otherwise cause artifacts (Bal et al., [0004], [0037]) and Langan et al. indicate this weighting will lead to an accurate reconstruction in view of the patient motion ([0051]). 

Claims 33 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al. (US 20150289832 A1) and Langan et al. (US 20160206262 A1) as applied to claims 32 and 45 above, further in view of Ra et al. (US 20150243045 A1).

Regarding claims 33 and 46, Bal et al. and Langan et al. disclose the method and system of claims 32 and 45. Bal et al. and Langan et al. do not explicitly disclose extracting the second portion of the scan data based on the physiological signal comprises: determining a second weighting function associated with the second FOV; extracting the second portion of the scan data based on the physiological signal and the second weighting function associated with the second FOV. 

Ra et al. teach determining a second weighting function associated with the second FOV; extracting the second portion of the scan data based on the physiological signal and the second weighting function associated with the second FOV (CT, [0280], “In detail, when the motion amount of the object and the time have a linear relationship, the data acquirer 710 may respectively match a zero MVF and the MVF that indicates a motion amount between the first and second images 1310 and 1320, with a first weighting value and a second weighting value”, [0342], “When the object is a person and a tomography image to be acquired is a cross-sectional tomography image as illustrated in FIG. 31A, for example, a lot of motions are generated in two directions as illustrated by a double-head arrow 3330 along the front and back sides of the person due to the breathing or heartbeat of the person”, [0563]).

Bal et al. and Langan et al. and Ra et al. are in the same art of X-ray/CT imaging (Bal et al., abstract; Langan et al., [0022]; Ra et al., [0154]). The combination of Ra et al. with Bal et al. 

Allowable Subject Matter
Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing of a terminal disclaimer to overcome the double patenting rejections. The following art is cited as relevant but not sufficient to disclose, teach or fairly suggest the claimed limitations: US 10832451 B2 (Images reconstructed from image data acquired at different times or phases may have differing levels of image contrast. Applying a different regularization term (e.g., a second regularization term) for the second respiratory phase may be more appropriate and produce higher quality images of the heart than applying the first weighting); “Motion-Compensated and Gated Cone Beam Filtered Back-Projection for 3-D Rotational X-Ray Angiography” (Furthermore, gated reconstructions are calculated by weighting the projections according to their cardiac phase without using a motion vector field).
Claims 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing of a terminal disclaimer to overcome the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661